Douglas, J.,
dissenting. I respectfully dissent. In deciding as the majority does in today’s opinion (and as we did in State ex rel. Cassels v. Dayton City School Dist. Bd. of Edn. [1994], 69 Ohio St.3d 217, 631 N.E.2d 150), we render meaningless the following language of R.C. 3319.02(D):
“(1) Each assistant superintendent, principal, assistant principal, and other administrator shall be evaluated annually through a written evaluation process.
“(2) The evaluation shall be conducted by the superintendent or his designee.
“(3) In order to provide time to show progress in correcting the deficiencies identified in the evaluation process the completed evaluation shall be received by the evaluatee at least sixty days prior to any action by the board of education on the employee’s contract of employment.” (Emphasis added.)
The clear language found in R.C. 3319.02(D)(3) makes evaluation a condition precedent to any action by a board of education on an affected employee’s contract. Today’s decision does not give efficacy to the language of the statute.
Did the General Assembly really intend that this language could be ignored with impunity?
Resnick and F.E. Sweeney, JJ., concur in the foregoing dissenting opinion.